ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                            People v. Girot, 2013 IL App (3d) 110936




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    CHELSEA GIROT, Defendant-Appellant.



District & No.             Third District
                           Docket No. 3-11-0936


Rule 23 Order filed        September 9, 2013
Motion to
publish allowed            September 25, 2013
Opinion filed              September 25, 2013


Held                       Defendant’s motion to suppress alleging that her vehicle was improperly
(Note: This syllabus       stopped was properly denied and her conviction for driving under the
constitutes no part of     influence of a controlled substance was upheld, since she was stopped
the opinion of the court   after an officer observed that one of her taillights was emitting red and
but has been prepared      white light due to a chip in the lens, and such a condition is prohibited by
by the Reporter of         section 12-201(b) of the Illinois Vehicle Code.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Will County, No. 11-DT-160; the Hon.
Review                     James E. Egan, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Kerry J. Bryson, of State Appellate Defender’s Office, of Ottawa, for
Appeal                      appellant.

                            James Glasgow, State’s Attorney, of Joliet (Richard T. Leonard, of
                            State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                            People.


Panel                       JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                            Presiding Justice Wright and Justice McDade concurred in the judgment
                            and opinion.


                                              OPINION

¶1           Defendant, Chelsea Girot, was charged with two counts of driving under the influence
        of a controlled substance (DUI) (625 ILCS 5/11-501(a)(4), (6) (West 2010)). Prior to trial,
        defendant filed a motion to suppress, alleging that the stop of her vehicle was not proper. The
        trial court denied the motion. The cause proceeded to a bench trial where defendant was
        convicted of one count of DUI. Defendant appeals, arguing that the trial court erred in
        denying her motion to suppress. We affirm.

¶2                                                FACTS
¶3           On January 26, 2011, Bolingbrook police officer Patrick Kinsella initiated a traffic stop
        on defendant’s vehicle. During the stop, defendant appeared nervous, climbed on the hood
        of the police car, and ran into traffic. The State charged defendant with two counts of driving
        under the influence of a controlled substance (625 ILCS 5/11-501(a)(4), (6) (West 2010)).
        Prior to trial, defendant filed a motion to suppress evidence, alleging that Kinsella did not
        have reasonable suspicion to make a traffic stop.
¶4           At a hearing on defendant’s motion, Kinsella testified that he was on patrol the night of
        January 26, 2011, when he spotted defendant’s vehicle. Kinsella noticed a chip about the size
        of a dime or a nickel in the red plastic lens that covered the taillight. Because of the chip, the
        taillight was emitting a red and white light. Kinsella did not witness defendant speed or
        otherwise break the law. He initiated the traffic stop based solely on the white light
        emanating from the otherwise red taillight.
¶5           After hearing the evidence, the trial court denied defendant’s motion to suppress. The
        cause proceeded to a bench trial where defendant was found guilty of one count of DUI.
        Defendant appeals.

¶6                                           ANALYSIS
¶7          Defendant argues that the trial court erred in denying her motion to suppress because the

                                                   -2-
       stop of her vehicle was objectively unreasonable. We review a trial court’s ruling on a
       motion to suppress evidence pursuant to a two-part test. People v. Absher, 242 Ill. 2d 77
       (2011). First, we will uphold the court’s factual findings unless they are against the manifest
       weight of the evidence. Id. Second, we assess the established facts in relation to the issues
       presented and review the ultimate legal question of whether suppression is warranted de
       novo. Id.
¶8          In this case, evidence established that the officer who stopped defendant noticed that the
       taillight cover on her vehicle had a chip that resulted in the taillight emitting a red and white
       light. The trial court determined that the white light was enough to permit a stop of
       defendant’s vehicle. We agree with the trial court. Section 12-201(b) of the Illinois Vehicle
       Code (Code) requires that all motor vehicles exhibit at least two lighted tail lamps that throw
       a red light visible for at least 500 feet in the reverse direction. 625 ILCS 5/12-201(b) (West
       2010). Importantly, section 12-212(c) of the Code states that “Unless otherwise expressly
       authorized by this Code, all other lighting or combination of lighting on any vehicle shall be
       prohibited.” 625 ILCS 5/12-212 (c) (West 2010). Here, defendant’s taillight was emitting a
       red and white light, which is not authorized by the Code. As a result, the officer had
       reasonable suspicion to stop defendant’s vehicle to investigate a violation of the Code. See
       People v. Hackett, 2012 IL 111781 (reasonable suspicion is sufficient to permit a stop).
       Therefore, we find that the stop was objectively reasonable, and the trial court did not err
       when it denied defendant’s motion to suppress.

¶9                                      CONCLUSION
¶ 10       The judgment of the circuit court of Will County is affirmed.

¶ 11       Affirmed.




                                                 -3-